In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Schechter, J.), dated December 14, 1987, which, upon a fact-finding order of the same court, dated December 3, 1987, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division of Youth, Title III, for 18 months. The appeal brings up for review the fact-finding order dated December 3, 1987.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the prosecution (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree (see, Penal Law § 265.02 [4]). Moreover, upon the exercise of our factual review power, we are satisfied that the finding was not against the weight of the evidence (Family Ct Act § 342.2 [2]; cf., CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, Matter of Dennis N, 110 AD2d 703; cf., People v Gaimari, 176 NY 84, 94).
We have reviewed appellant’s remaining argument and find it to be without merit. Mangano, J. P., Thompson, Bracken and Fiber, JJ., concur.